Name: Commission Regulation (EEC) No 300/90 of 2 February 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 2 . 90 Official Journal of the European Communities No L 32/9 COMMISSION REGULATION (EEC) No 300/90 of 2 February 1990 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 750/89 (2), and in particular Article 6.(1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 1 315 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12.. 1986, p . 1 . (*) OJ No L 172, 21 . 6 . 1989 , p. 1 . (4 OJ No L 136, 26 . 5. 1987, p. 1 , (4) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 32/ 10 Official Journal of the European Communities 3 . 2 . 90 ANNEX I LOTS A, B and C 1 . Operation Nos ('): 4 to 6/90  Commission Decision of 29. 5 . 1989 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome, telex 626675 I WFP 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (7) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 150 tonnes 9. Number of lots : three (Lot A : 200 tonnes ; Lot B : 850 tonnes ; Lot C : 100 tonnes) 10 . Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : see Annex II , and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization : the Community market. Lot A : (8) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 20. 3 . 1990 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 19 . 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 . 3 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 24. 3 to 4. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer^5) : refund applicable on 12.-1 . 1990, fixed by Commission Regulation (EEC) No 69/90 (OJ No L 10, 12. 1 . 1990, p. 8) 3. 2 . 90 Official Journal of the European Communities No L 32/ 11 LOT D 1 . Operation Nos ('): 623, 624, 628 and 629/89  Commission Decision of 3 . 3 . 1989 2. Programme : 1989 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods 0 (10)(u) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 165 tonnes 9 . Number of lots : one (in four parts : D1 : 60 tonnes ; D2 : 15 tonnes ; D3 : 60 tonnes ; D4 : 30 tonnes) 10 . Packaging and marking (12) : 25 kilograms and OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (under I . 1.B.4) Supplementary markings on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (under I . 1.B.5) 11 . Method of mobilization : the Community market ( l3) (H) : The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 10 to 20. 3 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*) : 19 . 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 3. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 24. 3 to 4. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (5) : refund applicable on 1 2. 1 . 1 990, fixed by Commission Regulation (EEC) No 69/90 (OJ No L 10, 12 . 1 . 1990, p. 8 ) No L 32/12 Official Journal of the European Communities 3 . 2. 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Upon request from the recipient, the successful tenderer shall deliver to the recipient a certificate from an official entity certifying that, for the product to be delivered, the standards applicable relating to nuclear radiation in the Member State concerned have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier oh one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (") Analysis certificate must be issued by the authorities of the country of origin and must state that the product is suitable for human consumption . Consular invoice required. Bill of lading and shipping documents to be endorsed by the Consulate of Paraguay. 0 At the request of the beneficiary the successful tenderer shall deliver, for each action number/shipping number, a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation in the Member State concerned, have not been exceeded. (,#) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (") The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate for each action number/shipping number. (I2) Shipment to take place in 20-foot containers ; conditions FCL/LCL, shippers-count-load Shippers ­ count-load and stowage (els). ( ,3) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (u) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered lacktainer, the number of which is to be provided to the beneficiary's forwarder. 3 . 2. 90 Official Journal of the European Communities No L 32/ 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BITLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 200 PAM Paraguay AcciÃ ³n n0 4/90 / Paraguay / 0237602 / Leche desnatada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos / AsunciÃ ³n B 850 PAM Ecuador AcciÃ ³n n0 5/90 / Ecuador / 0309600 / Leche desnatada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos / Guayaquil C 100 PAM Bolivia AcciÃ ³n n0 6/90 / Bolivia / 0273501 / Leche desnatada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica - Europea / Despachado por el Programa Mundial de Alimentos / Arica / En transito / Hacia PotosÃ ­, Bolivia D 165 Dl : 60 Euronaid Chile AcciÃ ³n n0 623/89 / Leche en polvo / 91755 / Coyahique vÃ ­a Chacabuco / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita D2 : 15 Euronaid Brasil AcÃ §Ã £o n? 624/89 / Leite em pÃ ³ / 94211 / BelÃ ©m / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita D3 : 60 Euronaid Comores Action n0 628/89 / Lait en poudre / 90507 / Moroni / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite D4 : 30 Euronaid Madagascar Action n0 629/89 / Lait en poudre / 91761 / Toliary / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite